DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claims 1  is directed to, ‘An integrated circuit (IC), comprising: functional circuitry for realizing at least one circuit function; an interlevel dielectric (ILD) layer on a metal layer that is above a semiconductor surface layer; a think film resistor (TFR) comprising a TFR layer on the ILD layer; at least one metal wall on at least two sides of the TFR; wherein the metal walls includes at least 2 metal levels coupled by filled vias, and wherein the functional circuitry is outside the metal walls.’ Independent claims 6, 11 and 20 are also each directed to an integrated circuit and recite limitations similar in scope to the limitations of independent claim 1. Moreover, independent claims 1, 6, 11 and 20 recite products that are related to method claims 1, 11 and 20 of US Patent Application 16/047889, which is now US Patent No. 10784193. Claims 1-20 of this present application were restricted from US Patent Application 16/047889, which is now US Patent No. 10784193; therefore, US Patent No. 10784193 is not applicable as prior art for the basis of a rejection for claims 1-20 of the present application. Additionally, independent claims 1, 6, 11 and 20 recite limitations which were the basis of allowability for claims 1, 11 and 20 of US Patent Application 10784193. Therefore, independent claims 1, 6, 11 and 20 and claims 2-5, 7-10, 12-19 depending therefrom are allowable. With all pending claims in condition for allowance, the application can issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899